Case 2:18-cv-12174-GAD-EAS ECF No. 23 filed 07/17/19          PageID.196        Page 1 of 3



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF MICHIGAN

 UNITED STATES OF AMERICA,                     )
                                               )
           Plaintiff,                          )   Case No. 18-cv-12174-GAD-EAS
                                               )
           v.                                  )   The Hon. Gershwin A. Drain, U.S.D.J.
                                               )
 DENNIS R. OTT and                             )
 TRACEY R. OTT,                                )
                                               )
           Defendants.                         )

        PLAINTIFF UNITED STATES’ UNOPPOSED MOTION
     TO CONTINUE TRIAL AND FINAL PRETRIAL CONFERENCE

      Plaintiff United States of America respectfully requests that the Court

reschedule the final pretrial conference and trial to a date one or more weeks later.

In support of this motion, the United States avers:

      1. The undersigned has been assigned to represent the United States in this

matter as lead counsel. The United States’ current lead counsel on this matter is

preparing to leave the Department of Justice.

      2. The undersigned is Jewish and observes the High Holy Days, Rosh

Hashanah and Yom Kippur. In 2019, Rosh Hashanah occurs on Monday,

September 30, and Yom Kippur occurs on Wednesday, October 9. (Jewish

holidays begin at sunset on the prior evening.)

      3. The final pretrial conference is scheduled for September 30, 2019, at 2:00

p.m., and trial is scheduled for October 8 and is set to last for three days.

                                           1
Case 2:18-cv-12174-GAD-EAS ECF No. 23 filed 07/17/19        PageID.197    Page 2 of 3



      4. The undersigned respectfully requests that the Court continue the trial to

October 15 or any other date that is convenient for the Court; and that the Court

continue the final pretrial conference to any Monday subsequent to September 30,

or any other date convenient for the Court. With the Court’s authorization, the

parties will contact chambers to identify potential dates that would be available on

the Court’s calendar.

      5. Opposing counsel has indicated that they do not oppose this motion, and

that they are not available the week of October 21st.

      6. Because this is an unopposed, procedural motion, the United States

requests the Court’s permission to omit the legal brief as provided by Local Rule

7.1(d)(1).




                                             Respectfully submitted

                                             /s/ Arie M. Rubenstein
                                             ARIE M. RUBENSTEIN
                                             Trial Attorney, Tax Division
                                             U.S. Department of Justice
                                             P.O. Box 55
                                             Washington, D.C. 20044
                                             202-307-6588 (v)
                                             202-514-5238 (f)
                                             Arie.M.Rubenstein@usdoj.gov




                                         2
Case 2:18-cv-12174-GAD-EAS ECF No. 23 filed 07/17/19          PageID.198    Page 3 of 3




                         CERTIFICATE OF SERVICE

      I certify that on this July 17, 2019, I electronically filed the foregoing

document with the Clerk of Court using the CM/ECF system, which will send

notification of such filing to all registered CM/ECF participants.



                                               /s/ Arie M. Rubenstein
                                               ARIE M. RUBENSTEIN
                                               Trial Attorney, Tax Division
